DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 04/01/2021.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2019063505 A1) FIGURE 3 in view of FIGURE 6. 
Regarding claim 1. Shi teaches that an apparatus [fig 2-6] comprising: a control switch [i.e. switches controlled by 28].  While Shi teaches type-III differential to single-ended compensator and a type-II compensator [fig 3 and fig 6 respectively].  Shi does not explicitly mention a type-III differential to single-ended compensator which is re-configurable as a type-II compensator via the control switch.
A person of ordinary skill in the art, upon reading the reference, would recognized different types of amplifiers can yield different predictable outcomes depending on the need of the circuit requirement [¶9 page 4] and different electrical elements can be omitted [see ¶7-¶9].  Shi also inherently discloses to one of ordinary skill in the art that arranging 27, with the use of 28, to a specific configuration is essentially a further modified version from a type III to a type II amplifier and/or a type II to a type III, specifically Shi teaches a proposed embodiments to overcome this issue by providing a method for varying parameters of components for the biasing circuit. [¶9 page 4 and page 12 ¶1-¶3]. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the embodiment of type III [fig 6] and modified the biasing circuit 25 to provide a type II amplifier [fig 3] because it is known in the art different filter parameters of a biasing circuit are designed to have sufficient gain and phase margins for the desired input/output conditions which would yield a more efficient circuit, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  In turn, because the apparatus as claimed has the properties predicted by the prior art, it would have been obvious to make the apparatus as claim.

Regarding claim 2. Shi as modified teaches the apparatus of claim 1, wherein the control switch is turned off to re-configure the type-III differential to single-ended compensator as the type-II compensator [rejected per rational use in claim 1].  

Regarding claim 3. Shi as modified teaches the apparatus of claim 1, wherein the control switch is turned off during testing of the apparatus [¶9-¶11 page 19 rejected per rational use in claim 1].  

Regarding claim 4. Shi as modified teaches the apparatus of claim 1, wherein the control switch disconnects a resistor and a capacitor from an input signal path to remove a zero and a pole from a transfer function [implicit page 4 ¶2-¶5].  

Regarding claim 5. Shi as modified teaches the apparatus of claim 4, wherein the input signal path receives an input [Ss] which is a voltage sensed at a load [i.e. LED] or an output of a voltage regulator.  

Regarding claim 6. Shi as modified teaches the apparatus of claim 4 comprises: an amplifier [21] having a first input and a second input; a first resistor [57] coupled to the first input and the input signal path; and a second resistor [56] coupled [coupled is interpreted as connected through intervening elements] to the second input and a ground input path.  


Claims 7, 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. fig 3 in view of fig 6 and further in view of Qiao (CN104638885) 
Regarding claim 7. Shi as modified teaches the apparatus of claim 6, wherein the amplifier is a first amplifier [i.e. 21].
However, Shi as modified does not explicitly mention, wherein the apparatus comprises: a second amplifier having a first input and a second input, wherein the first input of the second amplifier is coupled to an output of the first amplifier via a third resistor, wherein the first input of the second amplifier is coupled to the control switch; and a reference coupled to the second input of the second amplifier.  
Qiao teaches wherein the apparatus comprises: a second amplifier [301] having a first input and a second input, wherein the first input of the second amplifier is coupled [coupled is interpreted as connected through intervening elements] to an output [i.e. output of EA] of the first amplifier via a third resistor [302], wherein the first input of the second amplifier is coupled to the control switch [i.e. PWM]; and a reference coupled to the second input of the second amplifier [reference of 103 coupled to 301].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi power converter to a similar configuration as Qiao power converter in order a sampling resistor, it will bring additional power loss, is a lossy sampling method, using output filter inductor is sampled without increasing additional power loss, is a non-destructive sampling method [¶6].

Regarding claim 9. Shi as modified teaches the apparatus of claim 6 comprises a pulse width modulator [i.e. PWM Qiao], wherein an output of the second amplifier is coupled to the pulse width modulator.  

Regarding claim 10. Shi as modified teaches the apparatus of claim 9 comprises a bridge driver [102/103] coupled to an output of the pulse width modulator.  

	
Claims 11-20 rejected under 35 U.S.C. 103 as being unpatentable over Gopalraju et al. (20160087595 and hereinafter as Gopa) in view of Shi et al. fig 3 in view of Shi et al. fig 6
Regarding claim 11. Gopa teaches an apparatus [fig 7] comprising: a processor core [134]; and a voltage regulator [50] coupled to the processor core. 
While Gopa teaches a voltage regulator and a type III amplifier [¶14], Gopa does not explicitly mention a control switch; and a type-III differential to single-ended compensator which is re- configurable as a type-II compensator via the control switch.  
Whereas Shi teaches that an apparatus [fig 2-6] comprising: a control switch [i.e. switches controlled by 28].  While Shi teaches type-III differential to single-ended compensator and a type-II compensator [fig 3 and fig 6 respectively].  Shi does not explicitly mention a type-III differential to single-ended compensator which is re-configurable as a type-II compensator via the control switch.
A person of ordinary skill in the art, upon reading the reference, would recognized different types of amplifiers can yield different predictable outcomes depending on the need of the circuit requirement [¶9 page 4] and different electrical elements can be omitted [see ¶7-¶9].  Shi also inherently discloses to one of ordinary skill in the art that arranging 27, with the use of 28, to a specific configuration is essentially a further modified version from a type III to a type II amplifier and/or a type II to a type III, specifically Shi teaches a proposed embodiments to overcome this issue by providing a method for varying parameters of components for the biasing circuit. [¶9 page 4 and page 12 ¶1-¶3]. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Shi and incorporate the embodiment of type III [fig 6] and modified the biasing circuit 25 to provide a type II amplifier [fig 3] because it is known in the art different filter parameters of a biasing circuit are designed to have sufficient gain and phase margins for the desired input/output conditions which would yield a more efficient circuit, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  In turn, because the apparatus as claimed has the properties predicted by the prior art, it would have been obvious to make the apparatus as claim.

Regarding claim 12. Gopa as modified teaches the apparatus of claim 11, wherein the control switch is turned off to re-configure the type-III differential to single-ended compensator as the type-II compensator [rejected per rational use in claim 1 using Shi].  

Regarding claim 13. Gopa as modified teaches the apparatus of claim 11, wherein the control switch is turned off during testing of the apparatus [¶9-¶11 page 19 rejected per rational use in claim 1 using Shi].  

Regarding claim 14. Gopa as modified teaches the apparatus of claim 11, wherein the control switch disconnects a resistor and a capacitor from an input signal path to remove a zero and a pole from a transfer function [implicit page 4 ¶2-¶5 using Shi].  

Regarding claim 15. Gopa as modified teaches the apparatus of claim 14, wherein the input signal path receives an input [Ss of Shi] which is a voltage sensed at a load [i.e. LED] or an output of a voltage regulator.  

Regarding claim 16. Gopa teaches a system comprising: a memory [140]; a processor [132, processor is interpreted as computing circuitry] coupled to the memory; and a wireless interface [implicit, 130 goes in 150, i.e. phone, ¶73] communicatively coupled to the processor, wherein the processor includes: a load [134]; and a voltage regulator [50] coupled to the load.
While Gopa teaches a voltage regulator and a type III amplifier [¶14], Gopa does not explicitly mention a control switch; and a type-III differential to single-ended compensator which is re- configurable as a type-II compensator via the control switch.  
Whereas Shi teaches that an apparatus [fig 2-6] comprising: a control switch [i.e. switches controlled by 28].  While Shi teaches type-III differential to single-ended compensator and a type-II compensator [fig 3 and fig 6 respectively].  Shi does not explicitly mention a type-III differential to single-ended compensator which is re-configurable as a type-II compensator via the control switch.
A person of ordinary skill in the art, upon reading the reference, would recognized different types of amplifiers can yield different predictable outcomes depending on the need of the circuit requirement [¶9 page 4] and different electrical elements can be omitted [see ¶7-¶9].  Shi also inherently discloses to one of ordinary skill in the art that arranging 27, with the use of 28, to a specific configuration is essentially a further modified version from a type III to a type II amplifier and/or a type II to a type III, specifically Shi teaches a proposed embodiments to overcome this issue by providing a method for varying parameters of components for the biasing circuit. [¶9 page 4 and page 12 ¶1-¶3]. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Shi and incorporate the embodiment of type III [fig 6] and modified the biasing circuit 25 to provide a type II amplifier [fig 3] because it is known in the art different filter parameters of a biasing circuit are designed to have sufficient gain and phase margins for the desired input/output conditions which would yield a more efficient circuit, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  In turn, because the apparatus as claimed has the properties predicted by the prior art, it would have been obvious to make the apparatus as claim.
 
Regarding claim 17. Gopa as modified teaches the system of claim 16, wherein the control switch is turned off to re-configure the type-III differential to single-ended compensator as the type-II compensator [rejected per rational use in claim 1 using Shi].
 	 
Regarding claim 18. Gopa as modified teaches the system of claim 16, wherein the control switch is turned off during testing of the processor [implicit Shi teaches ¶9-¶11 page 19, modifying biasing circuitry depending on the load].
  
Regarding claim 19. Gopa as modified teaches the system of claim 16, wherein the control switch disconnects a resistor and a capacitor from an input signal path to remove a zero and a pole from a transfer function [implicit page 4 ¶2-¶5 using Shi].  

Regarding claim 20. Gopa as modified teaches the system of claim 19, wherein the input signal path receives an input which is a voltage sensed [Ss of Shi] at a load [i.e. LED Shi] or an output of a voltage regulator.


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839